



Exhibit 10.4








 
Exhibit 10.4 - 1

--------------------------------------------------------------------------------

 





 
MINING OPTION AGREEMENT
 
THIS AGREEMENT made as of the 27th day of December, 2007
 
BETWEEN:
 
AVALANCHE MINERALS LTD, a corporation incorporated under the laws of British
Columbia having offices at Suite 910-510 Burrard Street, Vancouver, BC, V6C 3A8,
Canada, Fax: 604.662.8170. Avalanche Minerals Ltd. includes Avalanche Resources
Ecuador S.A., an Ecuadorian company fully owned by Avalanche Minerals Ltd.
 
(“Avalanche”)
 
AND:
 
OPES EXPLORATION INC., a Nevada corporation having an address at 9620 Williams
Road, Richmond, British Columbia, V7A 1H2, Canada (Facsmile:  604-448-9470).
Opes Exploration Inc. includes NINAKHORI MINERALES S.A., an Ecuadorian company
fully owned by Opes Exploration Inc.
 
(“Opes”)
 
BACKGROUND
 
A.  
Avalanche has entered into a mineral claims purchase agreement with Alfredo
Sebastia and Cesar Espinosa dated November 30, 2007 (the “Purchase Agreement”),
pursuant to which it will purchase a 100% interest in the claims comprising the
Property which will be held by Avalanche.

 
B.  
Avalanche and Opes have agreed that Avalanche will grant to Opes an option to
acquire a 50% increasable to 75% undivided interest in the Property, as the case
may be, subject to Avalanche first acquiring a 100% interest in the Property.

 
In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration (the receipt and sufficiency of which is
hereby acknowledged by each of the parties) the parties hereto covenant and
agree each with the other as follows:
 
1.  
Interpretation

 
1.1  
Definitions.  In this Agreement:

 
(a)  
“Acts” means all legislation, as amended from time to time, of the jurisdiction
in which the Property is located, applicable to the Property, including title
to, and Mining Operations on, the Property.

 
(b)  
“Agreement” means this agreement, including the recitals and the Schedules, all
as amended, supplemented or restated from time to time.

 
 
 
Exhibit 10.4 - 2

--------------------------------------------------------------------------------

 
 
(c)  
“Approval Date” means the later of the date: (i) which is the first Business Day
after the date that the Exchange issues its written acceptance of the Purchase
Agreement and the transaction contemplated thereby, or (ii) that Avalanche
notifies Opes that title to the Property has been transferred to Avalanche.

 
(d)  
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
British Columbia.

 
(e)  
“Encumbrances” means security interests, liens, royalties, charges, mortgages,
pledges and encumbrances of any nature or kind whatsoever, whether written or
oral, or direct or indirect.

 
(f)  
“Exchange” means the TSX Venture Exchange.

 
(g)  
“Expenditures” means all costs, expenses and charges, direct or indirect, of or
incidental to the Mining Operations incurred by Opes, which costs, expenses and
charges shall be determined in accordance with Opes’ accounting practices
applicable from time to time to the extent that those practices are consistent
with Canadian generally accepted accounting principles.

 
(h)  
“Government or Regulatory Authority” means any federal, provincial, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality that have lawful authority
to regulate or administer or govern a business or property or affairs of any
person, and for the purposes of this Agreement also includes any corporation or
other entity owned or controlled by any of the foregoing and any stock exchange
on which shares of a party are listed for trading.

 
(i)  
“Minerals” means the end products produced or derived from operating the
Property as a mine.

 
(j)  
“Mining Operations” means every kind of work financed by Opes, done on or in
respect of the Property or the Minerals derived from the Property during the
Option Period by Avalanche or a contractor under the direction of Avalanche,
without limiting the generality of the foregoing, the work of assessment,
geophysical, geochemical and geological surveys, studies and mapping,
investigating, drilling, assaying, prospecting, designing, examining, equipping,
improving, surveying, shaft-sinking, raising, cross-cutting and drifting,
searching for, digging, trucking, sampling, working and procuring minerals, ores
and metals, surveying and bringing any mining claims to lease or patent,
reclaiming and all other work usually considered to be prospecting, exploration,
development, mining and reclamation work; in paying wages and salaries of
workers engaged in the work and in supplying food, lodging, transportation and
other reasonable needs of the workers; in paying assessments or premiums for
workers' compensation insurance, contributions for unemployment insurance or
other pay allowances or benefits customarily paid in the district to those
workers; in paying rentals, licence renewal fees, taxes and other governmental
charges required to keep the Property in good standing; in purchasing or renting
plant, buildings, machinery, tools, appliances, equipment or supplies and in
installing, erecting, detaching and removing them; mining, milling,
concentrating, rehabilitation, reclamation, and environmental protections and in
the management of any work which may be done on the Property or in any other
respect necessary for the due carrying out of the prospecting, exploration and
development work.

 
 
 
Exhibit 10.4 - 3

--------------------------------------------------------------------------------

 
 
(k)  
“Operator” means Avalanche or a contractor under the direction of Avalanche.

 
(l)  
“Option” means the 50% Option increasable to 75% Option together.

 
(m)  
“Option Period” means the period commencing on the Approval Date and ending on
the earlier of June 1, 2010 and the date on which the Option is terminated or
lapses in accordance with this Agreement.

 
(n)  
“Permitted Encumbrance” means

 
(i)  
easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;

 
(ii)  
the right reserved to or vested in any Government or Regulatory Authority or
other public authority by the terms of any or by any statutory provision, to
terminate, revoke or forfeit any of the lease or mining claims or to require
annual or other periodic payments as a condition of the continuance thereof;

 
(iii)  
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate in any manner, and all applicable laws,
rules and orders of any governmental authority; and

 
(iv)  
the reservations, limitations, provisos and conditions in any original grants
from the Crown or interests therein and statutory exceptions to title.

 
(o)  
“Property” means the properties more particularly described in Schedule “A” and,
when the context so implies, the lands and premises subject thereto, and
includes any replacement or successor permit or claims, and all mining leases
and other mining interests derived from any such permit covering the same
general area of land.

 
(p)  
“Purchase Agreement” has the meaning ascribed thereto in Recital A.

 
1.2  
Headings.  The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and includes any
variation or amendment hereto from time to time and any agreement supplemental
hereto.  Unless something in the subject matter or context is inconsistent
therewith, references herein to Articles and Sections are to Articles and
Sections of this Agreement.

 
 
 
Exhibit 10.4 - 4

--------------------------------------------------------------------------------

 
 
1.3  
Legislation.  Any reference to a provision in any legislation is a reference to
that provision as now enacted, and as amended, re-enacted or replaced from time
to time, and in the event of such amendment, re-enactment or replacement any
reference to that provision shall be read as referring to such amended,
re-enacted or replaced provision.

 
1.4  
Extended Meanings.  In this Agreement words importing the singular number only
shall include the plural and vice versa, words importing the masculine gender
shall include the feminine and neuter genders and vice versa and words importing
persons shall include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations. All references to mineral claims
shall include map designated units.

 
1.5  
Currency.  All references to currency herein are to lawful money of the United
States of America, unless otherwise specified.

 
1.6  
Non-Merger. The provisions contained in this Agreement shall survive the
Approval Date and the completion of the transactions contemplated by this
Agreement and shall not merge in any conveyance, transfer, assignment, novation
agreement or other document or instrument delivered pursuant hereto or in
connection herewith.

 
1.7  
Construction Clause. This Agreement has been negotiated and approved by counsel
on behalf of all parties hereto and, notwithstanding any rule or maxim of
construction to the contrary, any ambiguity or uncertainty will not be construed
against any party hereto by reason of the authorship of any of the provisions
hereof.

 
1.8  
No partnership. Nothing contained in this Agreement shall be construed as
creating a partnership of any kind or as imposing on any party any partnership
duty, obligation or liability to any other party.

 
2.  
Representations, Warranties and Covenants

 
2.1  
Representations, Warranties and Covenants of Avalanche.  Avalanche represents,
warrants and covenants to Opes that:

 
(a)  
Avalanche is a corporation duly subsisting under the laws of British Columbia
with the corporate power to own its assets and to carry on its business;

 
(b)  
Avalanche has good and sufficient authority to enter into and deliver this
Agreement and to transfer its legal and beneficial interest in the Property,
once acquired, to Opes;

 
(c)  
there is no contract, option or any other right of another form binding upon
Avalanche to option, sell, transfer, assign, pledge, charge, mortgage, explore
or in any other way option, dispose of or encumber all or part of the Property
or any portion thereof or interest therein other than pursuant to the provisions
of this Agreement and the Purchase Agreement;

 
 
 
Exhibit 10.4 - 5

--------------------------------------------------------------------------------

 
 
(d)  
the execution, delivery and performance of this Agreement by Avalanche, and the
consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by laws or other
constating documents of Avalanche; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which Avalanche’s business is carried
on; or (iii) conflict with, accelerate the performance required by or result in
the breach of any agreement to which it is a party or by which it is currently
bound;

 
(e)  
the Property is properly and accurately described in Schedule “A” hereto and is
in good standing under the laws of the jurisdiction in which the Property is
located;

 
(f)  
Avalanche is in compliance with all Ecuadorian mining and environmental laws
applicable to the Property and has been in compliance since acquiring the
Property;

 
(g)  
this Agreement has been duly authorized, executed and delivered by Avalanche and
constitutes a valid and binding obligation of Avalanche enforceable against
Avalanche in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought;

 
(h)  
Avalanche shall, during the Option Period:

 
(i)  
promptly provide Opes with any and all notices and correspondence from
Government or Regulatory Authorities in respect of the Property;

 
(ii)  
co-operate with Opes in obtaining any permits or licences required by
authorities in the region in which the Property is situated;

 
(iii)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of Avalanche hereunder; and

 
(iv)  
maintain its corporate existence.

 
2.2  
Representations, Warranties and Covenants of Opes.  Opes represents, warrants
and covenants to Avalanche that:

 
(a)  
Opes is duly incorporated, organized and subsisting under the laws of Nevada
with the corporate power to own its assets and to carry on its business in the
jurisdiction in which the Property is located;

 
(b)  
Opes has all necessary power and authority to own or lease its assets and carry
on its business as presently carried on, to carry out its obligations herein and
to enter into this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement and to do all such acts and things as are
required to be done, observed or performed by it, in accordance with the terms
of this Agreement and any agreement or instrument referred to in or contemplated
by this Agreement;

 
 
 
Exhibit 10.4 - 6

--------------------------------------------------------------------------------

 
 
(c)  
the execution, delivery and performance of this Agreement by Opes, and the
consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by laws or other
constating documents of Opes; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which Opes’s business is carried on; or
(iii) conflict with, accelerate the performance required by or result in the
breach of any agreement to which it is a party or by which it is currently
bound;

 
(d)  
this Agreement has been duly authorized, executed and delivered by Opes and
constitutes a valid and binding obligation of Opes enforceable against Opes in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and except as limited by the application of equitable
principles when equitable remedies are sought;

 
(e)  
Opes shall, during the Option Period:

 
(i)  
promptly provide Avalanche with any and all notices and correspondence from
Government or Regulatory Authorities in respect of the Property;

 
(ii)  
co-operate with Avalanche in obtaining any permits or licences required by
Government or Regulatory Authority;

 
(iii)  
deliver to Avalanche, from time to time, copies of any and all geological
reports and assay results that pertain to the Property, within 30 days of
receipt of the aforementioned data;

 
(iv)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of Avalanche hereunder; and

 
(v)  
maintain its corporate existence.

 
2.3  
Reliance and Survival.  The representations, warranties and acknowledgements set
out in this Section 2 have been relied on by the parties in entering into this
Agreement.  All representations and warranties made herein will survive the
delivery of this Agreement to the parties and the completion of the transactions
contemplated hereby and, notwithstanding such completion, will continue in full
force and effect for the benefit of the parties to whom they are provided, as
the case may be, indefinitely.

 
3.  
Grant of Option

 
3.1  
Grant of Option.  Upon Avalanche acquiring a 100% interest in the Property
pursuant to the Purchase Agreement, Avalanche shall be deemed to grant to Opes
the following exclusive right and options (the “Option”) for the period
commencing on the Approval Date and expiring on June 1, 2010 (the “Option
Period”) to acquire an initial 50% of Avalanche’s interest in the property that
can be increased to 75% of Avalanche’s interest in the property.

 
 
 
Exhibit 10.4 - 7

--------------------------------------------------------------------------------

 
 
3.2  
Consideration. In consideration of the grant of the 50% Option, Opes shall:

 
(a)  
on the Approval Date pay to Avalanche the sum of $150,000;

 
(b)  
on or before March 15, 2008, pay to Avalanche the amount of approximately
$48,000 representing 50% of the yearly patent taxes of $1.00 per hectare;

 
(c)  
on or before June 1, 2008, pay to Avalanche an additional $50,000;

 
(d)  
on or before December 1, 2008, pay to Avalanche an additional $50,000;

 
(e)  
on or before June 1, 2009, pay to Avalanche an additional $50,000;

 
(f)  
on or before December 1, 2009, pay to Avalanche an additional $50,000;

 
In consideration of the grant of the additional 25% to complete the 75% Option,
Opes shall
 
(g)  
on or before June 1, 2010, pay to Avalanche an additional $200,000.

 
3.3  
Working Right. Subject to Section 3.6, during the Option Period, Opes shall have
the exclusive working right to, and to permit any other person or persons as it
may in its sole discretion decide to, enter on and conduct the Mining Operations
on the Property as Opes in its sole discretion may decide. Opes shall have quiet
and exclusive possession during the Option Period with full power and authority
to Opes, its servants, agents, workers or contractors, to carry on Mining
Operations in searching for minerals in such manner as Opes in its discretion
may determine, including the right to erect, bring and install on the Property
all buildings, plant, machinery, equipment, tools, appliances or supplies as
Opes shall deem necessary and proper and the right to remove therefrom
reasonable quantities of rocks, ores and minerals and to transport them for the
purposes of sampling, metallurgical testing and assaying. Opes shall conduct all
Mining Operations in a careful and miner-like manner and in compliance in all
material respects with all Acts, regulations, by-laws, orders and judgments and
all applicable directives, rules, consents, permits, orders guidelines and
policies of any Government or Regulatory Authority with jurisdiction over the
Property.

 
3.4  
Required Expenditures for the 50% Option. In order to maintain in force and
exercise the Option, Opes must:

 
(a)  
commit to Expenditures of at least $50,000 on the Approval Date;

 
(b)  
incur additional Expenditures of at least $75,000 on or before December 1, 2008;

 
(c)  
incur additional Expenditures of at least $100,000 on or before June 1, 2009;

 
(d)  
incur additional Expenditures of at least $100,000 on or before December 1,
2009; and

 
 
 
Exhibit 10.4 - 8

--------------------------------------------------------------------------------

 
 
          Required Expenditures for the additional 25% to complete the 75%
Option. In order to maintain in force and exercise the
 
            Option, Opes must:
 
(e)  
incur additional Expenditures of at least $300,000 on or before June 1, 2010.

 


 
3.5  
Lapse or acceleration of Option.  Opes may let the working right and Option
lapse by failing to incur any of the Expenditures referred to in Section 3.4,
and if any of such Expenditures are not incurred by the dates specified in
Section 3.4, the Option shall terminate on the date following such date by which
such Expenditures were required to have been incurred. Any termination under
this Section shall occur automatically, without any further action by Avalanche.
The lapse of the Option pursuant to this Section or Section 5 shall not have the
effect of forfeiting, terminating or waiving in any respect Opes’ obligation to
make the cash payments to Avalanche pursuant to Section 3.2.  Opes may
accelerate any or all of the Expenditures.

 
3.6  
Agency.  Subject to and in accordance with this Agreement and Schedule “B”, Opes
hereby irrevocably appoints Avalanche to conduct the Mining Operations
contemplated by this Agreement as agent for Avalanche.  For greater certainty,
Opes shall remain liable as principal under this Agreement, notwithstanding the
appointment of Avalanche as its agent for the purpose of conducting the Mining
Operations.

 
3.7  
Exploration Program. Subject to and in accordance with this Agreement and
Schedule “B”, at least 60 days before each date for which Expenditures must be
incurred pursuant to Section 3.4, Avalanche shall submit to Opes a complete
exploration program (“Exploration Program”) to be carried out in that calendar
year.  Opes shall pay to Avalanche, by certified cheque, the amounts of the
Expenditures to be incurred on or before the dates set out in Section 3.4 for
application by Avalanche as agent for Opes in accordance with Section 3.6 to the
exploration and development program on the Property set out in the Exploration
Program.

 
 
 
Exhibit 10.4 - 9

--------------------------------------------------------------------------------

 
 
4.  
Area of Interest

 
4.1  
Area of Interest.  Both during the Option Period and subsequently, there shall
be an area of interest (the “Area of Interest”) which will comprise those lands
included in the Property and all lands located within 2 km of the
Property.  Either Party may stake or locate a claim within the Area of
Interest.  The Party so staking or locating such a claim shall deliver notice to
the other Party within 30 days of such staking or locating stating the position
of such claim, the reason for staking or locating such claim and the costs of
staking or locating such claim.  The Party receiving such notice may add such
claim to the Property by, within 31 days of receipt of such notice, delivering
to the other Party its own notice indicating that such claim is to be added to
the Property, together with a certified cheque for the Party’s share of the
costs of staking or locating such claim.  If a Party fails to deliver such
notice and cheque to the other Party within such 31 day period, the claim which
was the subject of the original notice under this Section 4.1 shall not form
part of the Property and shall no longer be subject to this Agreement.  Each
claim so staked or located within the Area of Interest will be independently
subject to the right of the other Party to add such claim to the Property, even
though more than one claim may be staked or located within the Area of Interest
at the same time.

 
5.  
Conduct of Opes

 
5.1  
Maintenance of Property. During the Option Period, Opes shall pay all taxes,
assessments and other charges lawfully levied or assessed against the Property
and shall carry out whatever environmental impact assessments and studies as are
required by the Acts.  Avalanche shall transmit promptly to Opes any notices
pertaining to the taxes, assessments and other charges.

 
5.2  
Abandonment. Opes may at any time, during the Option Period, abandon any one or
more of the claims which comprise the Property.  Opes shall give Avalanche
notice in writing of any abandonment.  If any of the claims comprising the
Property are abandoned (including the termination of this Option Agreement
without Opes having exercised the Option), Opes will retransfer such claims to
Avalanche (if they are then in the name of Opes), which shall be in good
standing for a period of at least ninety days from the notice of abandonment.

 
5.3  
Insurance.

 
(a)  
Avalanche and Opes, sharing the cost equally, shall provide and maintain the
following insurance which shall be placed with an insurance company or companies
and in a form as may be acceptable to Opes:

 
(i)  
comprehensive general liability insurance protecting Opes and Avalanche and
their respective employees, agents, contractors, invitees and licencees against
damages arising from personal injury (including death) and from claims for
property damage which may arise directly or indirectly out of the operations of
Opes and Avalanche under this Agreement, including coverage for liability
arising out of products, whether manufactured or supplied by Opes and Avalanche,
completed operations, contingent employer's liability and contractual liability,
and

 
 
 
Exhibit 10.4 - 10

--------------------------------------------------------------------------------

 
 
(ii)  
automobile insurance on Avalanche’s owned and non-owned vehicles, if any,
protecting Avalanche and its employees, agents, contractors, invitees and
licencees against damages arising from bodily injury (including death) and from
claims for property damage arising out of the operations of Opes and Avalanche
under this Agreement.

 
(b)  
Each policy of insurance contemplated in this Section shall:

 
(i)  
be in an amount acceptable to Opes and in any event not less than $1,000,000
inclusive of any one occurrence;

 
(ii)  
and the policy of insurance referred to in Section 5.4(a)(i) shall:

 
(A)  
include a standard form of cross-liability clause;

 
(B)  
contain a clause waiving the insurer's right of subrogation against Opes; and

 
(C)  
indicate that the insurer will give Avalanche thirty days' prior written notice
of cancellation or termination of the coverage.

 
(c)  
Avalanche shall provide Opes with such evidence of insurance as Opes may
request.

 
(d)  
Opes and Avalanche will equally pay all of the costs associated with obtaining
the policy of insurance contemplated in this Section incurred by Avalanche.

 
5.4  
Access to Information and Property.  Avalanche shall, during the Option Period,
submit to Opes periodic progress reports of Mining Operations completed on the
Property, which reports shall be submitted not less than quarterly on an annual
basis and shall provide Opes with access to all records, data and information
relating to the Property which is in the possession of Avalanche. Opes may, at
its own risk and expense and at reasonable times agreed to by Avalanche, enter
on the Property and examine the Mining Operations; provided, that Opes will not,
in the opinion of Opes, interfere with it.

 
5.5  
Environmental Matters. During the Option Period, the Operator shall:

 
(a)  
receive, handle, use, store, treat, ship and dispose of any and all
environmental contaminants (as established from time to time by applicable
legislation or regulation or by-law) in strict compliance with all applicable
environmental, health or safety laws, regulations, order or approvals; and will
remove prior to the lapse or termination of the Option, from and off the
Property all environmental contaminants.

 
 
 
Exhibit 10.4 - 11

--------------------------------------------------------------------------------

 
 
(b)  
not release into the environment, or deposit, discharge, place, or dispose of
at, on or near the Property any hazardous or toxic materials, substances,
pollutants, contaminants or wastes as a result of the mining operations
conducted by it; and

 
(c)  
not use the Property, not permit any other person to use the Property as a
landfill or waste disposal site.

 
5.6  
Environmental assessment. Whenever requested by Opes, Avalanche shall provide
Opes with access, during reasonable business hours and on reasonable prior
notice, to the Property for the purpose of conducting an environmental
assessment of the Property, provided that the assessment is conducted in a
manner that will not unreasonably interfere with Avalanche’s operations. The
environmental assessment cost shall be shared equally by Avalanche and Opes. If
the environmental assessment conducted by Opes reveals any release of hazardous
substances on or under the Property that, in the opinion of Opes, acting
reasonably, occurred after the date hereof, then Opes may give written notice to
Avalanche of remedial measures as Opes may, based on the results of the
environmental assessment, consider necessary, which measures Avalanche shall
promptly undertake. If Avalanche fails to undertake diligently the remedial
measures specified by Opes within 60 days of the receipt of notice, Opes may
immediately terminate the Option.

 
6.  
Termination

 
6.1  
Termination. Avalanche may terminate the Option and this Agreement effective
upon giving notice of such termination if:

 
(a)  
Opes is in default in any material respect of any term or condition of this
Agreement, other than Sections 3.2 or 3.4 and fails to cure such default within
30 days of receiving notice from Avalanche specifying the particulars of such
default;

 
(b)  
Opes is in default of its obligations under Section 3.2 and fails to cure such
default within 10 days of receiving notice from Avalanche specifying the
particulars of such default; or

 
(c)  
Opes fails to incur all of the Expenditures within the periods set out in
Section 3.4.

 
6.2  
Surrender of Rights.  Subject to Section 6.3, Opes may at any time during the
Option Period give Avalanche written notice of its intention to surrender all of
its rights hereunder, whereupon the Option and this Agreement shall terminate
and the working right herein shall lapse.

 
6.3  
Obligations on Termination.  Notwithstanding any other provisions of this
Agreement, in the event of lapse, termination or surrender of the Option and
termination of this Agreement, Opes shall:

 
(a)  
ensure that any claims comprising the Property are in good standing for a period
of at least 90 days from the lapse, termination or surrender of the Option
and/or this Agreement, as the case may be, and upon request of Avalanche,
retransfer the Property to Avalanche (if it is then in the name of Opes) free
and clear of all Encumbrances;

 
 
 
Exhibit 10.4 - 12

--------------------------------------------------------------------------------

 
 
(b)  
ensure that the Property is in at least the same state concerning environmental
and hazardous conditions as the Property was on the date of this Agreement and
that it is free and clear of all liens, claims and encumbrances that may have
been created by Opes;

 
(c)  
deliver to Avalanche any and all reports, maps, assessment reports and maps,
samples, assay results, drill cores, data and other information of any kind
whatsoever pertaining to the Property or related to Mining Operations which have
not been previously delivered to Avalanche; and

 
(d)  
remove all of its materials, supplies and equipment from the Property within 90
days of receipt of such notice by Opes; provided however, that Avalanche may
retain any ore on the Property at the date of receipt of such notice, and, at
the cost of Opes, dispose of any of Opes’ materials, supplies or equipment not
removed from the Property within 90 days of receipt of such notice by Opes.

 
6.4  
Survival of provisions. Opes and Avalanche shall remain liable to one another
for all claims, matters, demands and causes of action arising prior to the
termination of this Agreement that relate in any way to the provisions of this
Agreement, and in particular, without limiting the generality of the foregoing,
the provisions of Section 7 of this Agreement shall survive any termination of
this Agreement.

 
7.  
Indemnification

 
7.1  
Indemnity.

 
(a)  
Opes shall and does hereby indemnify and save Avalanche harmless from and
against all losses, liabilities, claims, demands, damages, expenses, suits,
injury or death in any way referrable to Mining Operations conducted by or on
behalf of Opes after the date hereof; provided, that Avalanche shall not be
indemnified for any loss, liability, claim, demand, damage, expense, suit,
injury or death resulting from the negligence or wilful misconduct of Avalanche
or its employees, agents or contractors. For further clarity, the parties intend
that Opes shall be responsible for all liabilities, known or unknown, contingent
or otherwise, which were incurred or arose during the Option Period, relating to
or arising out of:

 
(i)  
the conduct of activities in, on or under the Property;

 
(ii)  
the environmental protection, clean-up, remediation, and reclamation of the
Property including, but not limited to, the obligations and liabilities arising
out of or related to:

 
(A)  
the disturbance or contamination of land, water (above or below surface) or the
environment by exploration, mining, processing or waste disposal activities;

 
 
 
Exhibit 10.4 - 13

--------------------------------------------------------------------------------

 
 
(B)  
any failure to comply with all past, current or future governmental or
regulatory authorizations, licenses, permits, and orders and all
non-governmental prohibitions, covenants, contracts and indemnities;

 
(C)  
any act or omission causing or resulting in the spill, discharge, leak,
emission, ejection, escape, dumping or release of hazardous or toxic substances,
materials, or wastes as defined in any federal, provincial, or local law or
regulation in connection with or emanating from the Property; and

 
(D)  
the long-term reclamation and remediation of the Property and the care and
monitoring of the Property, and the posting and maintaining of bonds or other
financial assurances required in connection therewith.

 
(b)  
Each party hereto shall indemnify and save harmless the other, as well as its
officers, directors and shareholders, from and against any and all claims,
losses, liabilities, damages, fees, fines, penalties, interests, deficiencies,
costs and expenses, of any nature or kind whatsoever (collectively, the
“Claims”), arising by virtue or in respect of any breach of covenant contained
herein or failure to comply with any provision herein, or any inaccuracy,
misstatement, misrepresentation or omission made by such party in connection
with any matter set out herein, and any and all actions, suits, proceedings,
demands, claims, costs, legal and other expenses related or incidental thereto.

 
(c)  
Notwithstanding any other provision of this Agreement and any termination of
this Agreement, the indemnities provided herein shall remain in full force and
effect until all possible liabilities of the persons indemnified thereby are
extinguished by the operation of law and will not be limited to or affected by
any other indemnity obtained by such indemnified persons from any other person.

 
(d)  
No investigation made by or on behalf of either of the parties hereto at any
time shall have the effect of waiving, diminishing the scope of or otherwise
affecting any representation, warranty or covenant made by the other party
herein or pursuant hereto.  No waiver by either of the parties hereto of any
condition herein, in whole or in part, shall operate as a waiver of any other
condition herein.

 
8.  
Force majeure

 
8.1  
Force majeure. Notwithstanding anything contained in this Agreement to the
contrary, if any party is prevented from or delayed in performing any obligation
under this Agreement and failure is occasioned by any cause beyond its
reasonable control, excluding only lack of finances, then, subject to Section
8.2, the time for the observance of the condition or performance of the
obligation in question shall be extended for a period equivalent to the total
period the cause of the prevention or delay persists or remains in effect
regardless of the length of the total period.

 
 
 
Exhibit 10.4 - 14

--------------------------------------------------------------------------------

 
 
8.2  
Notice. Any party claiming suspension of its obligations shall promptly notify
the other party to that effect and shall take all reasonable steps to remove or
remedy the cause and effect of the force majeure described in the notice in so
far as it is reasonably able so to do and as soon as possible; provided, that
the terms of settlement of any labour disturbance or dispute, strike or lock-out
shall be wholly in the discretion of the party claiming suspension of its
obligations by reason thereof; and that party shall not be required to accede to
the demands of its opponents in any labour disturbance or dispute, strike or
lock-out solely to remedy or remove the force majeure thereby constituted.

 
8.3  
Extension. The extension of time for the observance of conditions or performance
of obligations as a result of force majeure shall not relieve Opes from its
obligations to keep the Property in good standing.

 
9.  
Formation of Joint Venture

 
9.1  
Joint Venture. If Opes has complied with its obligations under Section 3.2 and
incurred the Expenditures described at Section 3.4 within the periods prescribed
by that section, Opes may exercise the Option as to a 75% interest in the
Property, by giving written notice to Avalanche on or before June 1, 2010, and
Opes shall thereby become the owner of a 75% interest in the Property.

 
9.2  
Joint Venture Agreement.  If Opes exercises its right, or is deemed to have
exercised its right under Section 9.1 and becomes the owner of 75% of the right,
title and interest of Avalanche in and to the Property, then Opes and Avalanche
shall forthwith each execute and deliver to the other a Joint Venture Agreement
containing the customary terms and conditions as the parties may agree upon,
which shall govern the subsequent relationship between Avalanche and Opes with
respect to all subsequent Mining Operations on the Property.

 
9.3  
Initial Interests and Expenditure.  On the date of formation of the Joint
Venture the Parties shall, for purposes of the Joint Venture Agreement, be
deemed to have the following initial interest and to have incurred, as prior
exploration costs, moneys under this Agreement in the amounts as follows:

 

 

Undivided Interest

Deemed Expenditures

Opes

75%

$625,000

Avalanche

25%

$208,334

 
9.4  
Title to Property.  The title to the Property shall be recorded on the formation
of the Joint Venture in each of the names of the Avalanche and Opes as to their
respective undivided interests.

 
10.  
Notices & Payments

 
10.1  
Notice.  Any demand, notice or other communication (a “Communication”) to be
made or given in connection with this Agreement shall be made or given in
writing and may be made or given by personal delivery or facsimile addressed to
the recipient at the addresses or facsimile numbers of the parties provided on
the first page of this Agreement or such other address or individual as may be
designated by notice by any party to the other.  Any Communication made or given
by personal delivery shall be conclusively deemed to have been given on the day
of actual delivery thereof, and if made or given by facsimile, on the day, other
than a day which is not a Business Day, following the day it was sent.

 
 
 
Exhibit 10.4 - 15

--------------------------------------------------------------------------------

 
 
10.2  
Payments.  Payments hereunder shall be made addressed to the recipient at the
addresses of the recipient parties provided on the first page of this Agreement
or such other address or individual as may be designated by notice by the
recipient party in accordance with Section 10.1.  If any payment herein becomes
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day.

 
11.  
Public Announcements

 
11.1  
Public Announcements.  Neither party shall, without the prior consent of the
other party, make any disclosure regarding the existence, purpose, scope,
content, terms or conditions of this Agreement or other agreements relating
thereto save to the extent such disclosure comprises information substantially
already publicly available or unless it is necessary for any party to make such
disclosure in order to comply with a statutory obligation or the requirements of
a competent government or statutory agency or stock exchange; provided that,
where practicable, a copy of any proposed announcement or statement shall be
furnished by one party to the other party in advance of the proposed date of
publication, and the one party shall make every reasonable effort to incorporate
the other party’s comments prior to dissemination.

 
12.  
General Provisions

 
12.1  
Entire Agreement.  This Agreement, including all the Schedules hereto,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes any and all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements among the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein. Each party acknowledges that this Agreement is entered into
after full investigation and that no party is relying on any statement or
representation made by any other which is not embodied in this agreement. Each
party acknowledges that it shall have no right to rely on any amendment,
promise, modification, statement or representation made or occurring subsequent
to the execution of this Agreement unless it is in writing and executed by each
of the parties.

 
12.2  
Assignment of Interest.  Either party may not sell, transfer or otherwise
dispose of all or any portion of its interest in and to the Property and this
Option Agreement without the prior written consent of the other party, which
consent may not be unreasonably withheld.

 
12.3  
Encumbrances. During the Option Period, neither Avalanche nor Opes shall grant
an Encumbrance, other than a Permitted Encumbrance, in their respective interest
in the Property.

 
 
Exhibit 10.4 - 16

--------------------------------------------------------------------------------

 
 
12.4  
Confidentiality of information. All information and data concerning or derived
from the Mining Operations shall be kept confidential and, except to the extent
required by law, regulation or policy of any securities commission or stock
exchange, or in connection with the filing of an annual information form or a
prospectus by any party or any of its affiliates, shall not be disclosed to any
person other than an affiliate without the prior consent of the other party,
which consent shall not unreasonably be withheld or delayed. Each party shall,
where practicable, use reasonable commercial efforts to cause the text of any
news releases or other public statements which a party desires to make with
respect to the Property to be made available to the other party prior to
publication and the other party shall have the right to make suggestions for
changes therein.

 
12.5  
Waiver.  The failure of a party in any one or more instances to insist upon
strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it shall not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
shall waiver in any one instance of a breach be construed as an amendment of
this Agreement or waiver of any later breach.

 
12.6  
Enurement.  This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 
12.7  
Further Assurances.  The parties hereto shall from time to time at the request
of any of the other parties hereto and without further consideration, execute
and deliver all such other additional assignments, transfers, instruments,
notices, releases and other documents and shall do all such other acts and
things as may be necessary or desirable to assure more fully the consummation of
the transactions contemplated hereby.

 
12.8  
Time.  Time shall be of the essence of this Agreement.

 
12.9  
Expenses.  Each party shall be responsible for its own expenses in connection
with negotiating and settling this Agreement.

 
12.10  
Amendment.  This Agreement may be amended or varied only by agreement in writing
signed by each of the parties.

 
12.11  
Governing Law and Attornment.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
the federal laws of Canada applicable therein and the Parties hereby irrevocably
attorn to the jurisdiction of the Courts of the Province of British Columbia.
For the purpose of all legal proceedings, this Agreement shall be deemed to have
been performed in the Province of British Columbia and the courts of the
Province of British Columbia shall have exclusive jurisdiction to entertain any
action arising under this Agreement.

 
12.12  
Arbitration.  If there is a dispute between the Parties with respect to this
Agreement, or the interpretation of this Agreement, the dispute shall be
referred to a single arbitrator appointed pursuant to the Commercial Arbitration
Act (British Columbia) and the decision of the arbitrator shall be final and
binding upon the Parties.

 
 
Exhibit 10.4 - 17

--------------------------------------------------------------------------------

 
 
12.13  
Counterparts.  This Agreement may be executed by facsimile and in as many
counterparts as are necessary and shall be binding on each party when each party
hereto has signed and delivered one such counterpart.  When a counterpart of
this Agreement has been executed by each party, all counterparts together shall
constitute one agreement.

 
THE PARTIES, intending to be contractually bound, have entered into this
Agreement as of the date set out on the first page.
 
OPES EXPLORATION INC.
 
By:
 
/s/ Ken Ralfs                                                       c/s
 
(Authorized Signatory)
 
AVALANCHE MINERALS LTD.
 
By:
 
/s/ Authorized Signatory                                                      
c/s
 
(Authorized Signatory)
 


 
 
Exhibit 10.4 - 18

--------------------------------------------------------------------------------

 


 
SCHEDULE “A”
 
To an Agreement made as of the 27th day of December, 2007 between
 
Opes and Avalanche
 
Description of Property
 


 
No.
NAME
CODE
# of Hectares
STATUS
GRANTED
REGISTERED
CANTON OF LOCATION
1
Confianza 13
102959
3,944
registered
12/6/2006
12/26/2006
Gualaquiza
2
Confianza 13A
103046
576
registered
12/6/2006
12/26/2006
Gualaquiza
3
Confianza 14
102960
3,000
registered
11/16/2006
11/29/2006
Gualaquiza
4
Confianza 15
102961
4,148
registered
12/6/2006
12/26/2006
Gualaquiza
5
Confianza 15A
103153
24
registered
1/4/2007
1/29/2007
Gualaquiza
6
Confianza 15B
103157
40
registered
1/3/2007
1/29/2007
Gualaquiza
7
Confianza 2
102953
5,000
registered
11/16/2006
11/29/2006
Gualaquiza
8
Confianza 4
102954
4,032
registered
12/13/2006
12/26/2006
Gualaquiza
9
Confianza 5
102955
5,000
registered
11/16/2006
11/29/2006
Gualaquiza
10
Sorpresa 10C
103169
398
registered
1/4/2007
1/29/2007
Gualaquiza
11
Sorpresa 10D
103170
77
registered
1/4/2007
1/29/2007
Gualaquiza
12
Sorpresa 11
102972
4,200
registered
12/13/2006
12/26/2006
Gualaquiza
13
Sorpresa 12
102973
1,100
registered
12/15/2006
1/12/2007
Gualaquiza
14
Sorpresa 12A
103060
1,622
registered
12/13/2006
12/26/2006
Gualaquiza
15
Sorpresa 13
102974
2,310
registered
12/15/2006
12/26/2006
Gualaquiza
16
Sorpresa 13A
103156
14
registered
1/4/2007
1/29/2007
Gualaquiza
17
Sorpresa 13B
103155
30
registered
1/3/2007
1/29/2007
Gualaquiza
18
Sorpresa 13C
103158
32
registered
1/4/2007
1/29/2007
Gualaquiza
19
Sorpresa 15
102976
2,908
registered
2/1/2007
3/1/2007
Gualaquiza
20
Sorpresa 15A
103141
555
registered
12/15/2006
12/26/2006
Gualaquiza
21
Sorpresa 15B
103163
103
registered
1/4/2007
1/29/2007
Gualaquiza
22
Sorpresa 16C
103183
450
registered
1/16/2007
1/29/2007
Gualaquiza
23
Sorpresa 16D
103182
70
registered
1/15/2007
1/29/2007
Gualaquiza
24
Sorpresa 17C
103162
60
registered
1/3/2007
1/29/2007
Gualaquiza
25
Sorpresa 17D
103161
205
registered
1/4/2007
1/29/2007
Gualaquiza
26
Sorpresa 18B
103164
35
registered
1/4/2007
1/29/2007
Gualaquiza
27
Sorpresa 2A
103047
200
registered
12/15/2006
12/26/2006
Gualaquiza
28
Sorpresa 3A
103048
1,350
registered
12/14/2006
1/12/2007
Gualaquiza
29
Sorpresa 4A
103049
676
registered
12/14/2006
12/26/2006
Gualaquiza
30
Sorpresa 4B
103054
360
registered
12/14/2006
12/26/2006
Gualaquiza
31
Sorpresa 5B
103051
372
registered
12/14/2006
12/26/2006
Gualaquiza
32
Sorpresa 5E
103180
130
registered
1/16/2007
1/29/2007
Gualaquiza
33
Sorpresa 6A
103055
666
registered
12/15/2006
12/26/2006
Gualaquiza
34
Sorpresa 7
102968
1,900
registered
12/13/2006
12/26/2006
Gualaquiza
35
Sorpresa 7C
103137
440
registered
12/15/2006
12/26/2006
Gualaquiza
36
Sorpresa 7D
103138
160
registered
12/15/2006
1/12/2007
Gualaquiza
37
Sorpresa 7E
103148
15
registered
1/3/2007
1/29/2007
Gualaquiza
38
Sorpresa 7F
103149
50
registered
1/4/2007
1/29/2007
Gualaquiza
39
Sorpresa 7G
103151
79
registered
1/3/2007
1/29/2007
Gualaquiza
40
Sorpresa 8
102969
3,526
registered
12/6/2006
12/26/2006
Gualaquiza
41
Sorpresa 8A
103139
252
registered
12/15/2006
1/12/2007
Gualaquiza
42
Sorpresa 8B
103140
229
registered
12/15/2006
12/26/2006
Gualaquiza
43
Sorpresa 9A
103058
188
registered
12/6/2006
12/26/2006
Gualaquiza
44
Avanzada 10
102934
5,000
registered
11/16/2006
11/28/2006
Limón Indanza
45
Avanzada 11
102935
4,847
registered
12/6/2006
1/5/2007
Limón Indanza
46
Avanzada 12C
103030
20
registered
12/6/2006
1/5/2007
Limón Indanza
47
Avanzada 12D
103031
40
registered
12/6/2006
1/5/2007
Limón Indanza
48
Avanzada 12X
103044
1,201
registered
12/15/2006
1/5/2007
Limón Indanza
49
Avanzada 13A
103032
141
registered
12/6/2006
1/5/2007
Limón Indanza
50
Avanzada 13B
103033
497
registered
12/6/2006
1/5/2007
Limón Indanza
51
Avanzada 14
102938
4,064
registered
12/6/2006
1/5/2007
Limón Indanza
52
Avanzada 15A
103034
453
registered
12/6/2006
1/5/2007
Limón Indanza
53
Avanzada 16
102940
952
registered
12/6/2006
1/5/2007
Limón Indanza
54
Avanzada 16A
103035
8
registered
12/6/2006
1/5/2007
Limón Indanza
55
Avanzada 18
102942
2,250
registered
12/6/2006
1/5/2007
Limón Indanza
56
Avanzada 2
102926
4,700
registered
12/6/2006
1/5/2007
Limón Indanza
57
Avanzada 2B
103026
84
registered
12/6/2006
1/5/2007
Limón Indanza
58
Avanzada 5A
103027
250
registered
12/6/2006
1/5/2007
Limón Indanza
59
Avanzada 8
102932
5,000
registered
11/16/2006
11/28/2006
Limón Indanza
60
Confianza 1
102952
5,000
registered
11/16/2006
11/29/2006
Limón Indanza
61
Sorpresa 1
102962
5,000
registered
11/18/2006
11/29/2006
San Juán Bosco
62
Sorpresa 12B
103152
112
registered
1/4/2007
1/29/2007
San Juán Bosco
63
Sorpresa 2
102963
2,330
registered
12/13/2006
12/26/2006
San Juán Bosco
64
Avanzada 2A
103025
186
registered
06/12/2006 - 08/01/07
2/6/2007
Santiago
65
Confianza 7
501197
4,200
registered
12/28/2006
1/24/2007
Yacuambi

 


 
Exhibit 10.4 - 19

--------------------------------------------------------------------------------

 



 
SCHEDULE “B”
 
To an Agreement made as of the 27th day of December, 2007 between Opes and
Avalanche
 
Operator
 
1.  
INTERPRETATION

 
1.1  
Terms defined in the Agreement shall, subject to any contrary intention, have
the same meanings herein.  In this Schedule the following words, phrases and
expressions shall have the following meanings:

 
(a)  
“Agreement” means the Agreement to which this Schedule is attached.

 
(b)  
“Costs” means all items of outlay and expense whatsoever, direct or indirect,
with respect to Mining Operations, recorded by the Operator after the date
hereof in accordance with this Agreement and prior to the formation of the Joint
Venture and shall include without limitation all obligations and liabilities
incurred or to be incurred with respect to the protection of the environment
such as future decommissioning, reclamation and long-term care and monitoring,
even if not then due and payable so long as the amounts can be estimated with
reasonable accuracy, and whether or not a mine reclamation trust fund has been
established.

 
(c)  
“Program” means the work plan and budget of Mining Operations conducted during
the Option Period and adopted pursuant to Section 4.

 
2.  
OPERATOR

 
2.1  
In accordance with Section 3.6 of the Agreement, Avalanche shall act as Operator
to conduct the Mining Operations during the Option Period, as agent for Opes.

 
2.2  
The party acting as Operator may resign as Operator on at least 90 days' notice
to all the parties.

 
2.3  
Upon ceasing to be Operator, the former Operator shall forthwith deliver to Opes
custody of all books, records, and other property both real and personal which
it prepared or maintained in its capacity as Operator.

 
3.  
RIGHTS, DUTIES AND STATUS OF OPERATOR

 
3.1  
The Operator in its operations hereunder shall be deemed to be an independent
contractor and is specifically permitted by this Agreement to hold itself out as
agent for Opes for the purposes of the Programs.

 
 
 
Exhibit 10.4 - 20

--------------------------------------------------------------------------------

 
 
3.2  
The Operator shall have the sole and exclusive right and authority to manage and
carry out all Mining Operations in accordance herewith and to incur on behalf of
Opes the Costs required for that purpose.  In so doing the Operator shall:

 
(a)  
comply with the provisions of all agreements or instruments of title under which
the Property is held; and

 
(b)  
maintain books of account in accordance with accounting principles generally
accepted in the mining industry.

 
4.  
EXPLORATION PROGRAMS

 
4.1  
The Operator shall prepare draft Programs for consideration by Opes.  Unless
otherwise agreed to by Opes, each Program shall cover a calendar year.  The
draft Program shall contain a statement in reasonable detail of the proposed
Mining Operations, estimates of all Costs to be incurred and an estimate of the
time when they will be incurred, and shall be delivered to Opes by no later than
60 days prior to the date on which Expenditures are to be incurred pursuant to
Section 3.4 of the Agreement.  Each draft Program shall be accompanied by such
reports and data as are reasonably necessary for Opes to evaluate and assess the
results from the Program for the then current year and, to the extent not
previously delivered, from earlier Programs.

 
4.2  
Opes shall review the draft Program prepared and, if it deems fit, adopt the
Program with such modifications, if any, as it deems necessary.  The Operator
shall be entitled to an allowance for a Cost overrun of 10 percent in addition
to any budgeted Costs and any Costs so incurred shall be deemed to be included
in the Program, as adopted.

 
4.3  
The Operator shall be entitled to invoice Opes:

 
(a)  
no more frequently than monthly, for the Costs incurred and paid by the Operator
in carrying out a Program; or

 
(b)  
not more than 90 days in advance of requirements, for an advance of the Costs
estimated to be incurred and paid by the Operator in carrying out a Program or
portion thereof.



Each invoice shall be signed by an officer of the Operator.  Opes shall pay to
the Operator the amount invoiced within 30 days of receipt of the invoice.
 
4.4  
If Opes fails to pay an invoice within the 30-day period referred to in Section
4.3, Opes shall be deemed to have elected to terminate the Program then in
effect, and accordingly, the Operator shall have no further obligations under
this Agreement in respect of that Program.

 
 
 
Exhibit 10.4 - 21

--------------------------------------------------------------------------------

 
 
4.5  
If the Operator suspends or prematurely terminates a Program, any funds advanced
by Opes in excess of Costs incurred prior to the suspension or premature
termination shall be refunded to Opes within 60 days of the suspension or
premature termination.

 
4.6  
Unless otherwise directed by Opes, the Operator may suspend or terminate
prematurely any Program, by delivering notice to that effect to Opes, when the
Operator, in good faith, considers that conditions are not suitable for the
proper continuation or completion of the Program or the results obtained to that
time eliminate or substantially impair the technical rationale on which the
Program was based.  Opes may suspend or terminate prematurely any Program at any
time by delivering notice to that effect to the Operator. If any Program is
terminated prematurely, the Operator shall, within 60 days of such termination,
refund to Opes the amounts advanced by Opes to the Operator.

 
4.7  
If the Operator fails to submit a draft Program by the date set out in this
Agreement, the following shall apply:

 
(a)  
the Operator shall not be entitled to submit a draft Program for the subject
period;

 
(b)  
Opes may submit a draft Program (the “Non-Operator's Program”) for the subject
period for consideration by the Operator;

 
(c)  
if the Operator elects to proceed with the Non-Operator's Program, it shall
remain as the Operator for the duration of the Non-Operator's Program; and

 
(d)  
if the Operator elects not to proceed with the Non-Operator’s Program, it shall
cease to be the Operator for the duration of the Non-Operator's Program, and
Opes shall carry out the Non-Operator Program itself.

 
5. LIABILITY OF THE OPERATOR
 
5.1  
Subject to Section 5.2, the Operator shall indemnify and save Opes harmless from
and against any loss, liability, claim, demand, damage, expense, injury or death
(including, without limiting the generality of the foregoing, legal fees)
resulting from any acts or omissions of the Operator or its officers, employees
or agents.

 
5.2  
Notwithstanding Section 5.1, the Operator shall not be indemnified nor held
harmless by any of the parties for any loss, liability, claim, damage, expense,
injury or death, (including, without limiting the generality of the foregoing,
legal fees) resulting from the negligence or willful misconduct of the Operator
or its officers, employees or agents.

 
5.3  
An act or omission of the Operator or its officers, employees or agents done or
omitted to be done:

 
 
 
Exhibit 10.4 - 22

--------------------------------------------------------------------------------

 
 
(a)  
at the direction of, or with the concurrence of, Opes; or

 
(b)  
unilaterally and in good faith by the Operator to protect life or property

 
shall be deemed not to be negligence or willful misconduct.
 
5.4  
The Operator shall not be liable to any other party nor shall any party be
liable to the Operator in contract, tort or otherwise for special or
consequential damages, including, without limiting the generality of the
foregoing, loss of profits or revenues.

 


 
 
Exhibit 10.4 - 23

--------------------------------------------------------------------------------

 